Citation Nr: 0839523	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-06 545A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of greater saphenous vein stripping of 
the right leg.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for costochondritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for scars, residuals of breast reduction surgery.

4.  Entitlement to service connection for screw in lower jaw, 
residual of jaw bone breakdown, left side. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1995 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  An August 
2004 rating decision granted entitlement to service 
connection for residuals of greater saphenous vein stripping 
of the right leg and scars as residuals of breast reduction 
surgery with 10 percent and noncompensable evaluations, 
respectively, effective from November 8, 2003.  A January 
2005 rating decision increased each of these evaluations by 
10 percent and also granted entitlement to service connection 
for costochondritis with a 10 percent evaluation, effective 
November 8, 2003.  Because the maximum benefit was not 
granted, the issue of entitlement to a higher evaluation 
remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Anchorage, Alaska RO now has jurisdiction over 
the veteran's claims.  

The issue of entitlement to service connection for screw in 
lower jaw, residual of jaw bone breakdown, left side, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of greater saphenous vein stripping of the 
right leg include only persistent edema and two stable, non-
painful, non-motion-inhibiting scars, one in the inguinal 
area and one in the inner malleolus area, measuring 3.5 sq. 
cm. and 1 sq. cm., respectively.

2.  Costochondritis has not manifested by limitation of 
motion and does not involve two or more major joints or minor 
joint groups; it manifests by infrequent pain in the sternum 
and does not impair the veteran in her activities of daily 
living or employment.  

3.  The veteran has two separate superficial scars as 
residuals of breast reduction surgery that measure 208 sq. 
cm. in total; the scar of the left breast is painful; the 
scar of the right breast is not painful; neither scar is 
deep, unstable, or causes limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of greater saphenous vein stripping of 
the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.27, 4.3, 4.7, 4.10, 4.14, 4.104 Diagnostic Code 
7120 (2008), 4.118, Diagnostic Codes 7801-7805 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for costochondritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Codes 5003, 5299-5019 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for scars as residuals of breast reduction surgery 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7801-7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case; neither the veteran nor 
her representative has alleged any prejudice.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that her claims were awarded 
with an effective date of November 8, 2003, the date of the 
day following her discharge and that ratings were assigned 
for each disability in accordance with the rating schedule.  
She was provided notice how to appeal that decision, and she 
did so.  She was provided a statement of the case that 
advised her of the applicable law and criteria required for 
higher ratings and her representative has demonstrated actual 
knowledge of the rating criteria.  Although she was not 
provided pre-adjudicatory notice that she would be assigned 
an effective date in accordance with the facts found as 
required by Dingess, she was assigned the date of the day 
following her discharge as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(b)(1).  

Furthermore, a review of the record shows that the veteran 
was sent complete notice in letters dated in December 2003, 
March 2006 and June 2008 and that her claims were 
subsequently readjudicated in a July 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service treatment records and 
VA records, afforded the veteran physical examinations and 
obtained medical opinions as to the severity of her service-
connected disabilities.  Although she has provided VA with 
some evidence in support of her claims, she has not requested 
VA's assistance in obtaining any other evidence.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases where an initially assigned disability 
evaluation has been disagreed with, evidence to be considered 
in the appeal is not limited to that reflecting the then-
current severity of the disorder and it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of Greater Saphenous Vein Stripping of the Right 
Leg

VA amended the ratings schedule pertaining to evaluation of 
scars for claims received on or after October 23, 2008.  See 
73 Fed. Reg. 54,708 (2008).  Because the veteran's claim was 
received by VA prior to October 23, 2008, these amendments 
are inapplicable in the present case.  

The RO has evaluated the veteran's residuals of greater 
saphenous vein stripping as 20 percent disabling under 
Diagnostic Code 7120.  Under this diagnostic code a 20 
percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned for varicose veins 
if there is persistent edema and stasis pigmentation or 
eczema with or without intermittent ulceration.  A 60 percent 
rating is assigned for varicose veins if there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  A 100 percent rating is 
assigned for varicose veins if such results in massive board-
like edema with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

Following discharge from service, the veteran first sought 
treatment through VA in December 2003.  A December 2003 
nursing screening note shows a complaint of pitting edema of 
the right leg.  Subsequent VA records also note persistent 
edema of the right leg, treated with compression hosiery and 
elevation.  These notes also show that the veteran has 
continuously been prescribed anticoagulants.

In furtherance of her claim, the veteran was provided a VA 
examination in August 2004 with respect to this disability.  
At the time, the veteran reported leg edema occurring 
constantly, which was relieved by foot elevation or 
compression hosiery.  At this time, she was not receiving any 
treatment for this condition.  This disorder caused recurrent 
leg pain and resultant functional impairment.  She had not 
lost any time from work due to this condition.  There was a 
scar on the right leg, measuring approximately 6 cm by 0.2 cm 
with disfigurement, hyperpigmentation of less than six square 
inches and abnormal texture of less than six square inches.  
There was no tenderness, ulceration, adherence, instability, 
tissue loss, keloid formation, hypopigmentation and 
limitation of motion.  Examination resulted in a diagnosis of 
status post greater saphenous vein stripping with residuals 
of recurrent swelling of the right lower extremity.

In May 2006, the veteran was once again provided a VA 
examination to address the severity of this disability.  
Physical examination showed no ulcers, edema, or stasis 
changes.  However, persistent pitting edema was noted in the 
right lower extremity, but both of the lower extremities were 
bilaterally symmetrical and equal in presentation.  

The veteran received her last VA examination in relation to 
this disability in November 2007.  In opening the examiner 
noted that the veteran's medical records had been reviewed.  
The veteran complained of swelling in the right lower 
extremity to the point where she could not wear shoes over 
the ankle.  Examination showed edema in this extremity, which 
was not classified as massive.  There was no board-like 
edema, stasis pigmentation, eczema or ulceration in this leg.  
The edema was characterized as 1+.  

Examination also showed two well-healed scars related to the 
veteran's saphenectomy.  One was located in the inner aspect 
of the right inguinal region and measured .5 x 7 cm.  The 
other was located at the inner aspect of the malleolus and 
measured .5 x 2 cm.  The scars were free of any deformity, 
keloid, tenderness, ulceration or discoloration.  There was 
no impairment of function noted due to these scars.  

With respect to the residuals of this disorder the Board does 
not find that an evaluation in excess of 20 percent is 
warranted.  In order to establish a higher evaluation, the 
evidence must show stasis pigmentation or eczema, with or 
without intermittent ulceration, persistent ulceration, or 
massive board-like edema.  The evidence, as outlined above, 
shows that this disorder, throughout the course of the 
appeal, has been manifested solely by persistent edema.  In 
the absence of any other manifestations, particularly those 
outlined in the rating criteria, the claim must be denied.  

Evaluations for distinct disabilities resulting from the same 
injury can be combined so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  Thus, the scars associated with this 
disorder may warrant separate evaluation.  Examination showed 
that the inguinal scar measured 3.5 sq. cm. and that the scar 
of the inner aspect of the malleolus measured 1 sq. cm.  

With respect to 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 
7802 a compensable evaluation is not warranted for either of 
these scars because neither of these scars is large enough 
(exceeding 6 sq. inches or 144 sq. inches) nor are they deep 
or cause limited motion.  Similarly, a compensable evaluation 
for either of these scars under Diagnostic Codes 7803-7805 is 
not warranted as examination has not shown that the scars 
were unstable or painful, or that they caused any limitation 
of motion.  These factual findings have been constant 
throughout the course of this claim.  Accordingly, the 
veteran is not entitled to a separate compensable evaluation 
for scars associated with this disorder.  

Costochondritis

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Chondritis is an inflammation of the cartilage.  See 
Stedman's Medical Dictionary 340 (27th Ed. 1999).  
Costochondritis is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate.  See Stedman's, at 418.

Costochondritis is not listed in the rating schedule.  Where 
a particular disability for which the veteran has been 
granted service connection is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions are affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Costochondritis may be rated as a musculoskeletal disability 
under 38 C.F.R. § 4.71a, or alternatively as a muscle 
disability under 38 C.F.R. § 4.73.

The RO has assigned a 10 percent disability evaluation under 
Diagnostic Code 5299-5019 and Diagnostic Code 5299-5024.  The 
RO assigned Diagnostic Code pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
Regardless, the RO evaluated the veteran's costochondritis 
under Diagnostic Code 5019 and then Diagnostic Code 5024, 
both of which provide that the analogous condition will be 
rated on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Id.  

In addition the Board has considered whether costochondritis 
could be evaluated by analogy as a disability of the ribs 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297, which 
provides for evaluation of disabilities of the ribs.  This 
diagnostic code provides for evaluation of disabilities of 
the ribs due to resection of two more ribs without 
regeneration or removal of one or more ribs, with a maximum 
evaluation of 50 percent.  As outlined in detail below, the 
veteran's costochondritis has not manifested by resection or 
removal of any rib.  The assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).  Because the veteran's costochondritis has not 
manifested by removal of at least one rib, the Board does not 
find that this diagnostic code is applicable.  

However, costochondritis could be considered under Diagnostic 
Code 5399-5321, which provides for evaluation of disability 
of muscle group XXI, the muscles of respiration.  Under 
Diagnostic Code 5321, disability evaluations of zero, 10, and 
20 percent are authorized.  A zero percent evaluation is 
warranted for slight impairment, while a 10 percent rating is 
authorized for moderate impairment, and a 20 percent rating 
is authorized for moderately severe or severe impairment.  
See 38 C.F.R. § 4.73, Diagnostic Code 5321.  As the veteran 
has already been assigned a 10 percent rating, the Board will 
limit its analysis to whether a higher rating (i.e., 20 
percent) is warranted under this diagnostic code.

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6. 

The veteran has received medical treatment from VA following 
her discharge.  The Board has thoroughly reviewed the 
veteran's treatment records and finds no evidence relevant to 
the severity of costochondritis.  The veteran has received 
several VA examinations to address the severity of this 
condition.  

At VA examination in August 2004 it was noted that the 
veteran had been suffering from costochondritis for about two 
years.  This condition was not due to injury, but occurred 
while performing military duties, and was found to involve 
the center of the rib cage.  The condition caused recurrent 
pains in the chest wall with over-exertion.  This 
symptomatology occurred intermittently as often as 2 times 
per month with each occurrence lasting for 2 days.  The 
examiner noted that the ability to perform daily functions 
during flare-ups was acceptable.  The current treatment was 
Motrin with poor response.  There was no functional 
impairment resulting from the condition and it did not result 
in any time lost from work.  Examination of the ribs was 
normal and the examiner found no pathology to render a 
diagnosis of costochondritis.  

At VA examination in May 2006, the examiner noted a history 
for costochondritis beginning in 2003.  At the time the 
veteran reported episodic pain that occurred once every two 
to three months, depending on the level of exertion, lasting 
two to four days, alleviated by anti-inflammatories and pain 
relievers as needed, as well as rest.  During periods of 
flare-ups, the veteran was unable to lift, push, or pull 
greater than ten pounds due to pain levels increasing to 10+.  
There was found to be no effect on the veteran's life due to 
this condition except during times of flare-up.  There were 
no constitutional symptoms or evidence of deformity, 
angulation or maluinion or nonunion.  There was tenderness to 
palpation over the right sternal border throughout the upper 
third portion of the sternum.  The condition did not affect 
any weight bearing joints.  Ankylosis was not applicable and 
no joint involvement was noted.  There was no bone 
shortening.  The diagnosis was episodic severe 
costochondritis of the right sternal border, in quiescence at 
this exam. 
In April 2008, the veteran was provided a VA examination to 
specifically address the severity of costochondritis.  At the 
time of examination, the veteran denied any pain and reported 
rare episodes of pain.  The pain was always localized to the 
same area at the left sternal border, 4 to 5 cm. distal to 
the first rib.  She denied any effect on her activities of 
daily living and had never missed work due to chest wall 
pain.  X-rays showed mild degenerative changes of the first 
costosternal junction.  There was no finding of changes in 
the area of point tenderness.  Examination showed slight 
subjective pain to single digit pressure in the second or 
third rib at the left sternal border, but no other symptoms.  
The veteran was without pain in the chest on cough, forced 
expiration and deep inspiration.  The chest was symmetrical 
and clear to auscultation.  The assessment was "very mild" 
recurrent costochondritis, asymptomatic on examination.  

With reference to Diagnostic Code 5299-5019 a higher 
evaluation is not established.  The veteran's costochondritis 
does not cause limitation of motion; it must therefore be 
evaluated under the regulatory provisions providing for 
evaluation in the absence of limitation of motion.  These 
regulations provide a maximum 20 percent evaluation for 
involvement of two or more major joints or two or more minor 
joint groups.  In the present case, costochondritis solely 
affects the veteran's sternum, a single anatomical part.  
Accordingly, by analogy the Board does not find involvement 
of two or more major joints or minor joint groups.  This has 
been true throughout the course of this claim.  The claim 
must be denied under this diagnostic code.  

With respect to Diagnostic Code 5399-5321 the evidence must 
establish that this condition causes moderately severe or 
severe impairment.  In this regard, the Board notes that one 
examiner has characterized costochondritis as severe; 
however, the Board does not find that this disorder is 
properly characterized as causing moderately severe or severe 
impairment.  In this regard, the Board notes that VA 
examination has shown that this condition has no impact on 
the veteran's activities of daily life and that it has never 
caused her to miss a day of work.  Moreover, the condition 
only manifests with pain on infrequent occasions, as outlined 
above.  Throughout the course of this claim this condition 
has exhibited constant symptomatology.  For these reasons, an 
initial evaluation is not warranted under this diagnostic 
code.  

Scars as Residuals of Breast Reduction Surgery

The Board has thoroughly reviewed the veteran's treatment 
records and finds no evidence relevant to the severity of the 
veteran's scars as residuals of breast reduction surgery.  
The veteran has received several VA examinations in regards 
to this condition.  

VA examination in August 2004 showed scarring due to breast 
reduction surgery.  At the time, the veteran described that 
these scars caused a dull aching and pulling sensation.  She 
was not then receiving any treatment for these scars and 
there was no functional impairment resulting from this 
condition.  She had never missed work due to this condition.  
Examination showed that the skin in this area was clear of 
rashes and lesions.  There were elevated scars present at the 
right and left breasts measuring 13 cm. by 8 cm. with 
disfigurement, adherence, keloid formation of less than six 
square inches, hyperpigmentation of less than six square 
inches and abnormal texture of less than six square inches.  
There was no tenderness, ulceration, instability, tissue 
loss, hypopigmentation or limitation of motion.  

In May 2006 the veteran was provided a VA examination to 
specifically address her residual scars.  Examination of the 
left breast showed a 1.5 cm. wide well-healed breast 
reduction scar going from the nipple to the bottom of the 
breast with very soft tissue; however there was no fixed 
tissue and no pain.  On the right breast, the scar measured 
about 2.5 cm. in width, perhaps up to 3 cm. at the widest 
part.  A dime-sized area several centimeters below the nipple 
was very tender to palpation.  

At the time of VA examination in November 2007, the veteran 
reported that her left breast scar was "just fine," but 
complained of a sensitive scar on the right breast that would 
occasionally blister.  Examination of the breasts showed 
well-healed 6 x 11 cm. vertically-oriented scars on each 
breast that were tender to palpation and without any 
ulceration, discharge, mass or signs of infection.  No 
significant effects on the veteran's occupation were found to 
be caused by this condition.  It did not affect her ability 
to perform usual daily activities.  

The service-connected scars are currently evaluated as 10 
percent disabling.  

At most, each of the veteran's scars measures 13 x 8 cm., or 
104 sq. cm.  Thus, the total surface area of her breast 
reduction residual scarring is 208 sq. cm.  The November 2007 
examination included the examiner's characterization of both 
scars as tender to palpation.  

Based on a review of the evidence, the Board finds that 
entitlement to an initial evaluation in excess of 10 percent 
is not warranted for any period during the course of the 
appeal.  Diagnostic Code 7801 provides ratings for scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq.cm.) are rated 40 percent disabling.  Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118.  The scars qualify in 
terms of surface area; however, the scars are not deep and do 
not cause any limitation of motion.  Accordingly, a higher 
evaluation cannot be granted under this diagnostic code.  

Similarly, a higher evaluation cannot be provided under 
Diagnostic Code 7802 which pertains to scars, other than the 
head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  As the total surface area of these scars does not 
meet or exceed 929 sq. cm. an increased rating would not be 
warranted under this code.  

Likewise, higher evaluations cannot be provided under 
Diagnostic Codes 7803 (pertaining to superficial unstable 
scars) and 7804 (pertaining to superficial scars that are 
painful on examination) because 10 percent is the maximum 
provided evaluation.  

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.  The veteran's scars do not cause any limitation of 
motion and Diagnostic Code 7805 is not for application.  
38 C.F.R. § 4.118.  These findings have remained constant 
during the course of this claim.  For these reasons, the 
claim must be denied.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of greater saphenous vein stripping of the 
right leg is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for costochondritis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for scars as residuals of breast reduction surgery is denied.


REMAND

The Board notes that the veteran's claim of entitlement to 
service connection for screw in lower jaw, residual of jaw 
bone breakdown, left side was denied by means of a December 
2004 rating decision.  The veteran submitted a written notice 
of disagreement as to that rating action in March 2005; 
however, there is no record that a statement of the case was 
issued to the veteran concerning this issue. Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Issue a statement of the case to the 
veteran and her representative, addressing 
the issue of entitlement to service 
connection for screw in lower jaw, 
residual of jaw bone breakdown, left side.  
The veteran and her representative must be 
advised of the time limit in which she may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


